Title: From Thomas Jefferson to Brack, 2 March 1788
From: Jefferson, Thomas
To: Brack, Charles



à Paris ce 2me Mars 1788.

Je vous dois mille et mille remercimens, Monsieur, pour les peines que vous avez bien voulu vous donner sur ces malheureuses gazettes et brochures. Le nommé Petit est mon domestique, et le même qui a si souvent eu l’honneur de vous parler sur cette affaire. Le paquet I. venant de Calais sous acquit portant No. 119. marqué R. a été véritablement retiré par lui. Mais c’est ça une paquet qui m’est venu de Londres. Au lieu que celui que nous cherchons est venu de l’Amerique, est arrivé à Havre, d’où ce m’a été adressé par M. Limozin au mois d’Aout ou 7bre. passé. Le nommé Petit l’a bien vu à la Douane. Si ce n’étoit que des gazettes, Monsieur, je n’aurois pas osé vous donner tant de peine. Mais il y a avec les gazettes des brochures qui me sont intéressantes et pour leur matière, et parce qu’elles font partie d’une suite. Mais si les renseignements actuels ne peuvent pas les recouvrer, assurément, Monsieur, je les abandonnerai avec plaisir plutôt de vous coûter encore des recherches ladessus. Agréez, je vous en prie, toutes mes remercimens pour vos bontés, et les assurances des considérations tres distinguées avec lesquelles j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

